                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION

 UNITED STATES OF AMERICA,                            )
                      Plaintiff,                      )
                                                      )
 vs.                                                  ) CASE NO. DNCW1:13PO1-1
                                                      ) (Financial Litigation Unit)
                                                      )
 MARY DEANNA BOBEK,                                   )
                                 Defendant,           )
 and                                                  )
                                                      )
 MARSTAN RESTAURANTS, LLC,                            )
                    Garnishee.                        )

                       INSTRUCTIONS TO DEFENDANT
             CLERK'S NOTICE OF POST-JUDGMENT GARNISHMENT,
       EXECUTION, RECEIVERSHIP, GARNISHMENT, AND/OR SEQUESTRATION
               AND RIGHT TO HAVE EXEMPTIONS DESIGNATED
                          (REQUEST FOR HEARING)

         YOU ARE HEREBY NOTIFIED that based upon a Court judgment entered against you on
November 5, 2013, in case number DNCW1:13PO1-1 in the United States District Court of the
Western District of North Carolina, you were ordered to pay $40,025.00 for an assessment, fine and/or
restitution and a garnishment of your property, funds or wages is being taken by the United States of
America. The US Clerk of Court balance of $8,065.72 remains outstanding as of May 7, 2019. It
is believed that the garnishee may have property, funds or wages of yours in their custody, possession
or control.

        YOU ARE FURTHER NOTIFIED that there are exemptions under the law which may
protect some of the property from being taken by the United States Government if you can show that
the exemptions apply. Attached is a summary of the major exemptions which apply in most
situations under federal law pursuant to 18 U.S.C. § 3613.

        You have a right to ask the Court to return your property to you if you think you do not owe
the money to the United States Government that it says you do, or if you think the property the
government is taking qualifies under one of the exemptions mentioned above. If you want a
hearing, within twenty (20) days after receipt of the Answer of Garnishee, you may file a written
objection to the Answer and request a hearing. A copy of the objection and request for hearing shall be
served on the garnishee and the United States Government. Your request must be in writing. The
objection must state your reasons for believing that the funds or property is not subject to attachment
by the United States of America. Not all requests are granted.
       If you wish, you may use this notice to request the hearing by checking the box below.



       You must either mail it or deliver it in person to the following address:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       So that the United States Government will know you want a hearing, you must also send a
copy of your request to the following address:

                                  United States Attorney's Office
                                     Financial Litigation Unit
                                 227 West Trade Street, Suite 1650
                                  Charlotte, North Carolina 28202

        If you are entitled to a hearing, the Court shall hold a hearing within ten (10) days after the
date request is received by the Court, or as soon thereafter as is practicable, and give notice of the
hearing date to all the parties.

       If you are granted a hearing, you may explain to the judge why you think you do not owe the
money to the United States Government or why these funds are exempt from execution. If you do
not request a hearing within twenty (20) days of receiving the Answer of Garnishee, a Court Order of
Continuing Garnishment will be entered attaching the property or funds that will be applied against
the judgment owed to the United States of America.

        If you think you live outside the Federal judicial district in which the Court is located, you
may request, not later than twenty (20) days after you receive this notice, that this proceeding and
that the property, funds or wages be transferred by the Court to the Federal judicial district in which
you reside. You must make your request in writing, and either mail it or deliver it in person to:

                                Clerk of United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202
      So the United States Government will know that you want the proceeding to be transferred,
you must also send a copy of your request to the following address:

                                       United States Attorney
                                      Financial Litigation Unit
                                  227 West Trade Street, Suite 1650
                                   Charlotte, North Carolina 28202

        Be sure to keep a copy of this notice for your own records. If you have any questions about
your rights or about this procedure, you should contact a lawyer, an office of public legal assistance, or
the Clerk of the Court. The Clerk is not permitted to give legal advice, but can refer you to other
sources of information.




                                        Signed: May 13, 2019
